DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1 and 10 are allowable. The restriction requirement, as set forth in the Office action mailed on 4/2/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 9 and 13-17, directed to a non-elected species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Melvin Garner on 4/28/22.
The application has been amended as follows: 
Claim 1: The claim has been replaced with
--An ultrasonic surgical handpiece comprising:
a transducer having a distal end and a lumen;
a connecting body attached to said transducer distal end;
a tube with a proximal end attached to and surrounded by the connecting body and a work tip attached to a distal end of the tube;
a housing with a large diameter proximal portion for containing the connecting body, the transducer and a portion of the tube, said housing having a reduced diameter distal portion and being formed without provisions for water proofing;
an aspiration fluid channel that extends through the work tip, the tube, the connecting body and the transducer, and exits the housing at a proximal end thereof;
an irrigation fluid line that extends between an inner surface of the reduced diameter distal portion of the housing and the tube starting from the vicinity of the work tip and exiting at the reduced diameter distal portion of the housing at a location distal of the connecting body; 
	wherein said tube extends from the proximal portion of the housing, through the lumen of the transducer
and through the connecting body; and
whereby the lack of provisions for water proofing causes the handpiece to be reduced in cost and disposable.--
Claim 5: The claim has been replaced with  
--The ultrasonic surgical handpiece according to claim 4 further comprising: a socket with connectors, said socket being located at a proximal end of the transducer and said connectors of the socket being electrically attached to the transducer, said socket further being attached to the proximal end of the housing; and wherein the connectors of the socket are adapted to be electrically connected to and disconnected from the power cord.--
Claim 8: The claim has been replaced with  
--The ultrasonic surgical handpiece according to claim 7 wherein said cutting gap is located in a bottom region of the cobra tip adjacent a most proximal edge of the cobra tip slanted opening.--
Claim 10: The claim has been replaced with  
--A work tip for an ultrasonic surgical handpiece comprising;
a cobra tip in the form of a tube having a wall and a lumen extending therethrough, wherein the tube has a first portion of a certain diameter, a second portion expanded in a cone shape and having a distal end, followed by a third portion of an expanded diameter, said cobra tip having a distal opening slanted in the distal to the proximal direction with respect to an axis thereof; 
wherein said cobra tip further includes a cutting gap in a side wall of the expanded diameter portion proximal the distal end, 
wherein said cutting gap extends through the wall and enters the lumen;
and wherein said cutting gap extending both perpendicular to the axial direction and in the axial direction of the cobra tip sufficient for an edge thereof to engage tissue.--
Claim 11: The claim has been replaced with  
--The work tip for an ultrasonic surgical handpiece according to claim 10 wherein said cutting gap is located in a bottom region of the cobra tip adjacent a most proximal edge of the cobra tip slanted opening.--
Claim 13: The claim has been replaced with  
--The work tip for an ultrasonic surgical handpiece according to claim 10 wherein said cutting gap has a semicircular shape in plan view with a major portion toward a distal end of the work tip, and in side view an edge at its major portion is generally perpendicular to a central axis of the work tip and the more proximal edges are a curve that extends toward an outer surface.--
Claim 14: The claim has been replaced with  
--The work tip for an ultrasonic surgical handpiece according to claim 10 wherein said cutting gap has a semicircular shape in plan view with a major portion toward a proximal end of the work tip, and in side view an edge at its major portion is generally perpendicular to a central axis of the work tip and the more distal edges are a curve that extends toward an outer surface.--
Claim 15: The claim has been replaced with  
--The work tip for an ultrasonic surgical handpiece according to claim 10 wherein said cutting gap has an oval shape in plan view with a major axis transverse to an axis of the work tip, and in side view the cutting gap has an inverted U shape.--
Claim 16: The claim has been replaced with  
--The work tip for an ultrasonic surgical handpiece according to claim 10 wherein said cutting gap has a triangular shape in plan view with a base portion toward a distal end of the work tip, and in side view a distal edge is generally perpendicular to a central axis of the work tip and more proximal edges are along a straight line that extends toward an outer surface.--
Claim 17: The claim has been replaced with  
--The work tip for an ultrasonic surgical handpiece according to claim 10 wherein said cutting gap has a triangular shape in plan view with a base portion toward a proximal end of the work tip, and in side view a proximal edge is generally perpendicular to a central axis of the work tip and more distal edges are along a straight line that extends toward an outer surface.--
Claim 18: The claim has been replaced with  
--An ultrasonic surgical handpiece comprising: 
a transducer having a distal end and a lumen;
a connecting body attached to said transducer distal end;
a tubular work tip; 
a tube with a proximal end attached to and surrounded by the connecting body and a distal end attached to the tubular work tip; 
a rigid housing for containing the connecting body, the transducer and a portion of the tube; 
an aspiration fluid channel that extends through the work tip, the connecting body and the transducer, and exits the housing at a proximal end thereof; 
a flexible tubular sleeve fastened to a distal end of the rigid housing and extending to a position just short of the tubular work tip; 
a connector for an irrigation fluid line located toward the distal end of the rigid housing, 
wherein said tube extends from the proximal end of the housing, through the lumen of the transducer and through the connecting body;
whereby an irrigation fluid channel extends between an inner surface of the flexible sleeve and the tube, and exits at the tubular work tip.--
Claim 21: The claim has been replaced with  
--The ultrasonic surgical handpiece according to clam 19 wherein the rigid housing has a particular diameter to contain the transducer and a portion of the connecting body, and a reduced diameter portion to contain another portion of the connecting body, the tube and the connector for the irrigation fluid line.--
Claim 23: The claim has been replaced with  
--The ultrasonic surgical handpiece according to clam 21 wherein the tube is a continuous piece from the tubular work tip to a proximal end of the handpiece and forms the aspiration fluid channel through the connecting body and transducer and wherein the rigid housing is in the form of two axial halves placed about the transducer and the connecting body, and sealed.--
Claim 24: The claim has been replaced with  
--The ultrasonic surgical handpiece according to clam 21 wherein the tube is a plurality of sections connected together.--
Claim 25: The claim has been replaced with  
--An ultrasonic surgical handpiece comprising:
a transducer having a distal end and a lumen; 
a connecting body attached to said transducer distal end; 
a tube with a proximal end attached to and surrounded by the connecting body and a work tip attached to a distal end of the tube;
 a housing with a large diameter proximal portion for containing the connecting body and a reduced diameter distal portion; 
an aspiration fluid channel that extends through the work tip, the tube, the connecting body and the transducer, and exits the housing at a proximal end thereof; 
an irrigation fluid line that extends between an inner surface of the reduced diameter distal portion of the housing and the tube starting from the vicinity of the work tip and existing the reduced diameter distal portion of the housing at a location distal of the connecting body; and 
a power cord for providing an ultrasonic signal to said transducer, said power cord being detachably connected to said housing and the transducer therein; and
wherein said tube extends from the proximal end of the housing, through the lumen of the transducer and through the connecting body.--


Claim 26: The claim has been replaced with  
--The ultrasonic surgical handpiece according to claim 25 further comprising: a socket with connectors, said socket being located at a proximal end of the transducer and said connectors of the socket being electrically attached to the transducer, said socket further being attached to the proximal end of the housing; and wherein the connectors of the socket are adapted to be electrically connected to and disconnected from the power cord.--
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1, 18, and 25, the art of record when considered alone or in combination neither renders obvious nor anticipates an ultrasonic surgical handpiece comprising: a transducer having a distal end and a lumen; a tube with a proximal end attached to and surrounded by the connecting body and a work tip attached to a distal end of the tube; wherein said tube extends from the proximal portion of the housing, through the lumen of the transducer and through the connecting body, a housing with a large diameter proximal portion for containing the connecting body, the transducer and a portion of the tube, in conjunction with the rest of the claimed limitations. 
Regarding claim 6, the art of record when considered alone or in combination neither renders obvious nor anticipates an ultrasonic surgical handpiece comprising a power cord with a plug for providing an ultrasonic signal, a sterile sheet, an electrical socket attached in said housing and connected to said transducer; {04438/006386-US2/03016902.11 -3-Application No.: 16/456,843Docket No.: 04438/006386-US2Response to Office Action of October 22, 2021 wherein the plug of said power cord and said socket have attachable and detachable mating pins and openings, said sterile sheet is located between said plug and socket and being penetrated by the pins when said pins and openings are attached, in conjunction with the rest of the claimed limitations. 
With respect to claim 10, the art of record when considered alone or in combination neither renders obvious nor anticipates cobra tip having a cutting gap in a side wall of the expanded diameter portion proximal the distal end,  wherein said cutting gap extends through the wall and enters the lumen; and wherein said cutting gap extending both perpendicular to the axial direction and in the axial direction of the cobra tip sufficient for an edge thereof to engage tissue; in conjunction with the rest of the claimed limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANNE DORNBUSCH whose telephone number is (571)270-3515. The examiner can normally be reached Monday-Wednesday 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANNE DORNBUSCH/Primary Examiner, Art Unit 3771